Citation Nr: 1504727	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1963 to January 1968.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a current lumbar spine disability due to service, specifically to two incidents involving his spine.  He asserts that he initially injured his spine in August 1966 while climbing a telephone poll and again in September 1966 at which time he was in traction at Leighton Barracks Hospital in Germany for two to three days.  The Veteran has stated that he has had problems with his back ever since service. 

Service treatment records show that the Veteran was seen for complaints of back pain in September 1965.  He was also hospitalized on August 19, 1966, and discharged on August 25, 1966, for contusion of the back.  However, his hospitalization records from Leighton Barracks Hospital have not been associated with the claims folder.  Additionally, the Veteran testified that currently receives treatment at the VA Medical Center in West Palm Beach, Florida; records dated up to 2013 have been associated with the claims folder.  The Veteran also indicated at his hearing that due to his spine problems that he only worked in supervisory positions post-service.  On remand, all outstanding treatment and employment records must be obtained.

The Veteran was afforded an examination for his spine in March 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that the Veteran's degenerative disc and joint disease of the lumbar spine was less likely as not caused by or a result of injury in service.  The examiner cited to the August 1966 accident and indicated that there were no further clinical entries regarding the back.  She added that because the Veteran's examination report at service discharge was silent regarding the spine, there was no evidence of chronic back pain in service.  In support of her assertion, the examiner also cited to the lack of treatment regarding the spine until August 2009; the examiner did not consider the Veteran's statements of continuing symptoms since service.  The Board finds that this examination report is inadequate.  On remand, he should be afforded another examination to ascertain the nature and etiology of any current lumbar spine disability.   

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all service treatment records (including copies) pertaining to the Veteran during his period of service, to specifically include in-patient clinical hospitalization records from Leighton Barracks Hospital in Germany in August and September 1966.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative

2. Contact the appropriate VA Medical Center and obtain and associate with virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical and employment records.  Specifically request that the Veteran provided an authorization for employment records from US Steel.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination, as well as employment information, from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or more) that each current lumbar spine disorder had its onset in service, or is otherwise related to the Veteran's military service to include the in-service back pain and treatment?  The examiner must elicit a full history from the Veteran regarding his lumbar spine symptoms.  The examiner must address the Veteran's lay statements of record regarding the in-service injuries and continuing symptoms and the evidence contained in the STRs.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




